DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Levitt on 01/26/2021.

The application has been amended as follows: 
In the claims:

Claims 31, 32, and 38 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: base claim 21 has been amended to recite that the elongate member comprises a plurality of segments having rotationally symmetric proximal and distal ends.  The segments rotate with respect to one another to mechanically engage each other to decrease the flexibility of the sleeve so that the elongate member has a flexible configuration and a rigid straight configuration.  The prior art is replete with segments which have a flexible configuration and then a rigid straight configuration when the adjacent segments engage each other.  Martin (2004/0044350) further teaches or suggests that the segments can rotate with respect to one another while they engage each other.  However, neither Martin’s segments, nor any other prior art segments, have rotationally symmetric proximal and distal ends.  The symmetrical segments are shown in Applicant’s Fig. 10D.  There is no apparent reason or motivation to modify Martin’s segments to give them rotationally symmetric proximal and distal ends.  Accordingly, the claim is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771